DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 19-24 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19
Claim 19 recites, “determining for each of a plurality of flexion angles of a knee join of a patient:”.  It is unclear if the first and second relative position is a part of the determining step or not.  It is suggested the claim be amended to include --further comprising-- or similar language to indicate that the first and second relative positions are a part of the determining step.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 

Claim(s) 19, 21-24, 32-33 & 36 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 3, 4, 8, 10, 13 & 18 of U.S. Patent No. 10,813,574. 
For double patenting to exist as between the instant claims and patented claims, it must be determined that the instant claims are not patentably distinct from patented claims.  In order to make this determination, it first must be determined whether there are any differences between the instant claims and patented claims and, if so, whether those differences render the claims patentably distinct.
	Claim 19 of the application recites a “range of motion” (see the last lines of claim 1 of the patent), “knee arthroplasty” (see lines 2 of claim 1 of the patent), and “tibia and the femur” (see lines 7-8 of claim 1 of the co-pending application). 
It is clear that all the elements of instant claim 19 are to be found in patented
claims 1. The difference between instant claims 19, 21-24, 32-33 & 36 of the application and claims 1, 3, 4, 8, 10, 13 & 18 of the patent lies in the fact that the patented includes many more elements and is thus much more specific. Thus the invention of claims 1, 3, 4, 8, 10, 13 & 18 of the patent is in effect a “species” of the “generic” invention of claims 19, 21-24, 32-33 & 36 of the instant application. It has been held that the generic invention is “anticipated” by the “species”. See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993). Since claim 19, 21-24, 32-33 & 36 is anticipated by claim 1, 3, 4, 8, 10, 13 & 18 of the patent, it is not patentably distinct from claim 1, 3, 4, 8, 10, 13 & 18.
	It is clear that all the elements of the instant claim 19, 21-24, 32-33 & 36 are to be found in patented claim 1, 3, 4, 8, 10, 13 & 18.  The difference between claim 19, 21-24, 32-33 & 36 of the application and claim 1, 3, 4, 8, 10, 13 & 18 of the patent lies in the fact that the application claim merely adds an obvious feature absent from the patent claim.  Thus, patent claims are analogous to the primary reference, which has every element except that which has been obviously added in the rejected claim.

Claim(s) 19-22, 24-25, 33, 37 & 38 is/are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 19, 22, 24, 26, 34, 37 & 38 of copending Application No. 17/395,163 (reference application). 
For double patenting to exist as between the instant claims and copending claims, it must be determined that the instant claims are not patentably distinct from copending claims.  In order to make this determination, it first must be determined whether there are any differences between the instant claims and patented claims and, if so, whether those differences render the claims patentably distinct.
Claim 19 of the application recites a “range of motion” (see the last lines of claim 19 of the copending Application), “knee arthroplasty” (see lines 1 of claim 19 of the copending Application), and “tibia and the femur” (see lines 7 of claim 19 of the co-pending application). 
It is clear that all the elements of instant claim 19 are to be found in copending Application claims 19. The difference between instant claims 19-22, 24-25, 33, 37 & 38 of the application and claims 19, 22, 24, 26, 34, 37 & 38 of the copending Application lies in the fact that the copending Application includes many more elements and is thus much more specific. Thus, the invention of claims 19, 22, 24, 26, 34, 37 & 38 of the copending Application is in effect a “species” of the “generic” invention of claims 19-22, 24-25, 33, 37 & 38 of the instant application. It has been held that the generic invention is “anticipated” by the “species”. See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993). Since claim 19-22, 24-25, 33, 37 & 38 is anticipated by claim 19, 22, 24, 26, 34, 37 & 38 of the copending Application, it is not patentably distinct from claim 19, 22, 24, 26, 34, 37 & 38.
It is clear that all the elements of the instant claim 19-22, 24-25, 33, 37 & 38 are to be found in copending claim 19, 22, 24, 26, 34, 37 & 38.  The difference between claim 19-22, 24-25, 33, 37 & 38 of the application and claim 19, 22, 24, 26, 34, 37 & 38 of the copending Application lies in the fact that the application claim merely adds an obvious feature absent from the copending Application claim.  Thus, copending Application claims are analogous to the primary reference, which has every element except that which has been obviously added in the rejected claim.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim(s) 19-22 & 33 is/are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 19, 23 25, 26 & 33 of copending Application No. 17/475,998 (reference application). 
For double patenting to exist as between the instant claims and copending claims, it must be determined that the instant claims are not patentably distinct from copending claims.  In order to make this determination, it first must be determined whether there are any differences between the instant claims and patented claims and, if so, whether those differences render the claims patentably distinct.
Claim 19 of the application recites a “range of motion” (see the last lines of claim 19 of the copending Application), “knee arthroplasty” (see lines 1 of claim 19 of the copending Application), and “tibia and the femur” (see lines 4 of claim 19 of the co-pending application). 
It is clear that all the elements of instant claim 19 are to be found in copending Application claims 19. The difference between instant claims 19-22 & 33 of the application and claims 19, 23 25, 26 & 33 of the copending Application lies in the fact that the copending Application includes many more elements and is thus much more specific. Thus, the invention of claims 19, 23 25, 26 & 33 of the copending Application is in effect a “species” of the “generic” invention of claims 19-22 & 33 of the instant application. It has been held that the generic invention is “anticipated” by the “species”. See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993). Since claim 19-22 & 33 is anticipated by claim 19, 23 25, 26 & 33 of the copending Application, it is not patentably distinct from claim 19, 23 25, 26 & 33.
It is clear that all the elements of the instant claim 19-22 & 33 are to be found in copending claim 19, 23 25, 26 & 33.  The difference between claim 19-22 & 33 of the application and claim 19, 23 25, 26 & 33 of the copending Application lies in the fact that the application claim merely adds an obvious feature absent from the copending Application claim.  Thus, copending Application claims are analogous to the primary reference, which has every element except that which has been obviously added in the rejected claim.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim(s) 19-41 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  

Claim Analysis under Category of Mathematical Concepts
Independent Claim 19 is generally directed to a method for determining a range of motion for a knee.   The method is performed with a computer system (Page 1, Para 0001 of the Specification as original filed).  Dependent claims are directed to defining a tibial cutting plane (Claim 22) and a generated surface model (Claim 22).  More specifically, given the guidance of the specification, the claims are directed to a computer implemented method that can be summarized as positioning the tibia and femur in order to determining a range of motion (Claim 19).  If the range of motion is satisfactory, then the implants and implants positions used to predict this range of motion can be implemented in actual arthroplasty (Page 16, Para 0046).
For step 1 of the 101 analysis, the claims are found to be directed to a statutory category of a method stored on a non-transitory medium and/or implemented with a computer system.  It is noted that each of the steps set forth as data processing, and it is noted the claimed steps appear to be instructional steps for determining a range of motion.  Thus, such steps would be found patent ineligible.
For step 2A of the 101 analysis, the judicial exception of the claims are the steps of determining a range of motion.   The step of determining and outputting are instructional steps.  In view of the guidance of the specification, the claim requires a computer system to determine a range of motion.  The judicial exception is a set of instructions for determining and outputting data and appears to fall into the category of Mathematical Concepts, here the claims set forth and rely on mathematical relationships and mathematical formulas or equations (as noted in the specification the equation represents thin plate splines algorithm and other algorithms).  
Recent guidance from the office requires that the judicial exception be evaluated under a second prong to determine whether the judicial exception is practically applied.  In the instant case, the claims do not have an additional element and the result of the analysis is simply determining a range of motion.  The judicial exception requires steps recited at high level of generality and are only stored on a non-transitory, and is not found to be a practical application of the judicial exception as broadly set forth.  
For step 2B of the 101 analysis, the independent claim can be interpreted to encompass additional element of outputting the range of motion, but are found to be the steps of processing data.  As such, the claim does not provide for any additional element to consider under step 2B since is simply requires processing data.  It is noted that in explaining the Alice framework, the Court wrote that "[i]n cases involving software innovations, [the step one] inquiry often turns on whether the claims focus on the specific asserted improvement in computer capabilities or, instead, on a process that qualifies as an abstract idea for which computers are invoked merely as a tool."  The Court further noted that "[s]ince Alice, we have found software inventions to be patent-eligible where they have made non-abstract improvements to existing technological processes and computer technology."  Moreover, these improvements must be specific -- "[a]n improved result, without more stated in the claim, is not enough to confer eligibility to an otherwise abstract idea . . . [t]o be patent-eligible, the claims must recite a specific means or method that solves a problem in an existing technological process."  Here, the steps are recited at a high and general level, the steps of determining a mapping transformation function and determining the range of motion to be abstract steps.
With respect to dependent claims 20-24, these claims provide for defining and generating and are considered additional elements.  However, it appears not be a practical application and broadly encompasses the instructions of determining a range of motion.
As indicated in the summary of the judicial exception above and in view of the teachings of the specification, the steps are drawn to data processing.  While the instruction are implemented on a computer, together the steps do not appear to result in significantly more than a means to process data.  In review of the instant specification the methods do not appear to require a special type of processor and can be performed on a general purpose computer.  
Based upon an analysis with respect to the claim as a whole, claims 20-24 do not recite something significantly different than a judicial exception.  Dependent claims set forth additional steps which are more specifically define the considerations and steps of data processing, and do not add additional elements which result in significantly more to the claimed method for the analysis.

Independent Claim 25 is generally directed to a method for determining a range of motion for a knee.   The method is performed with a computer system (Page 1, Para 0001 of the Specification as original filed).  Dependent claims are directed to determine a contact position (Claim 29) and modelling as ellipses (Claim 31).  More specifically, given the guidance of the specification, the claims are directed to a computer implemented method that can be summarized as positioning the tibia and femur in order to determining a range of motion (Claim 25).  If the range of motion is satisfactory, then the implants and implants positions used to predict this range of motion can be implemented in actual arthroplasty (Page 16, Para 0046).
For step 1 of the 101 analysis, the claims are found to be directed to a statutory category of a method stored on a non-transitory medium and/or implemented with a computer system.  It is noted that each of the steps set forth as data processing, and it is noted the claimed steps appear to be instructional steps for determining a range of motion.  Thus, such steps would be found patent ineligible.
For step 2A of the 101 analysis, the judicial exception of the claims are the steps of determining a range of motion.   The step of determining and outputting are instructional steps.  In view of the guidance of the specification, the claim requires a computer system to determine a range of motion.  The judicial exception is a set of instructions for determining and outputting data and appears to fall into the category of Mathematical Concepts, here the claims set forth and rely on mathematical relationships and mathematical formulas or equations (as noted in the specification the equation represents thin plate splines algorithm and other algorithms).  
Recent guidance from the office requires that the judicial exception be evaluated under a second prong to determine whether the judicial exception is practically applied.  In the instant case, the claims do not have an additional element and the result of the analysis is simply determining a range of motion.  The judicial exception requires steps recited at high level of generality and are only stored on a non-transitory, and is not found to be a practical application of the judicial exception as broadly set forth.  
For step 2B of the 101 analysis, the independent claim can be interpreted to encompass additional element of outputting the range of motion, but are found to be the steps of processing data.  As such, the claim does not provide for any additional element to consider under step 2B since is simply requires processing data.  It is noted that in explaining the Alice framework, the Court wrote that "[i]n cases involving software innovations, [the step one] inquiry often turns on whether the claims focus on the specific asserted improvement in computer capabilities or, instead, on a process that qualifies as an abstract idea for which computers are invoked merely as a tool."  The Court further noted that "[s]ince Alice, we have found software inventions to be patent-eligible where they have made non-abstract improvements to existing technological processes and computer technology."  Moreover, these improvements must be specific -- "[a]n improved result, without more stated in the claim, is not enough to confer eligibility to an otherwise abstract idea . . . [t]o be patent-eligible, the claims must recite a specific means or method that solves a problem in an existing technological process."  Here, the steps are recited at a high and general level, the steps of determining a mapping transformation function and determining the range of motion appear to be abstract steps.
With respect to dependent claims 26-32, these claims provide for determining and modelling and are considered additional elements.  However, it appears not be a practical application and broadly encompasses the instructions of determining a range of motion.
As indicated in the summary of the judicial exception above and in view of the teachings of the specification, the steps are drawn to data processing.  While the instruction are implemented on a computer, together the steps do not appear to result in significantly more than a means to process data.  In review of the instant specification the methods do not appear to require a special type of processor and can be performed on a general purpose computer.  
Based upon an analysis with respect to the claim as a whole, claims 26-32 do not recite something significantly different than a judicial exception.  Dependent claims set forth additional steps which are more specifically define the considerations and steps of data processing, and do not add additional elements which result in significantly more to the claimed method for the analysis.

Independent Claim 33 has been amended and is generally directed to a method for determining a range of motion of the knee.   The method is performed with a computer system (Page 1, Para 0001 of the Specification as original filed).  Dependent claims are directed to using a surface model (Claim 34) and generating a tibial plane (Claim 35).  More specifically, given the guidance of the specification, the claims are directed to a computer implemented method that can be summarized as positioning the tibia and femur in order to determining a range of motion (Claim 33).  If the range of motion is satisfactory, then the implants and implants positions used to predict this range of motion can be implemented in actual arthroplasty (Page 16, Para 0046).
For step 1 of the 101 analysis, the claims are found to be directed to a statutory category of a method stored on a non-transitory medium and/or implemented with a computer system.  It is noted that each of the steps set forth as data processing, and it is noted the claimed steps appear to be instructional steps for determining a range of motion.  Thus, such steps would be found patent ineligible.
For step 2A of the 101 analysis, the judicial exception of the claims are the steps of determining a range of motion.   The step of determining and outputting are instructional steps.  In view of the guidance of the specification, the claim requires a computer system to determine a range of motion.  The judicial exception is a set of instructions for determining and outputting data and appears to fall into the category of Mathematical Concepts, here the claims set forth and rely on mathematical relationships and mathematical formulas or equations (as noted in the specification the equation represents thin plate splines algorithm and other algorithms).  
Recent guidance from the office requires that the judicial exception be evaluated under a second prong to determine whether the judicial exception is practically applied.  In the instant case, the claims do not have an additional element and the result of the analysis is simply determining a range of motion.  The judicial exception requires steps recited at high level of generality and are only stored on a non-transitory, and is not found to be a practical application of the judicial exception as broadly set forth.  
For step 2B of the 101 analysis, the independent claim can be interpreted to encompass additional element of outputting the range of motion, but are found to be the steps of processing data.  As such, the claim does not provide for any additional element to consider under step 2B since is simply requires processing data.  It is noted that in explaining the Alice framework, the Court wrote that "[i]n cases involving software innovations, [the step one] inquiry often turns on whether the claims focus on the specific asserted improvement in computer capabilities or, instead, on a process that qualifies as an abstract idea for which computers are invoked merely as a tool."  The Court further noted that "[s]ince Alice, we have found software inventions to be patent-eligible where they have made non-abstract improvements to existing technological processes and computer technology."  Moreover, these improvements must be specific -- "[a]n improved result, without more stated in the claim, is not enough to confer eligibility to an otherwise abstract idea . . . [t]o be patent-eligible, the claims must recite a specific means or method that solves a problem in an existing technological process."  Here, the steps are recited at a high and general level, the steps of determining a mapping transformation function and determining the range of motion appear to be abstract steps.
With respect to dependent claims 34-41, these claims provide for determining and generating are considered additional elements.  However, it appears not be a practical application and broadly encompasses the instructions of determining a range of motion.
As indicated in the summary of the judicial exception above and in view of the teachings of the specification, the steps are drawn to data processing.  While the instruction are implemented on a computer, together the steps do not appear to result in significantly more than a means to process data.  In review of the instant specification the methods do not appear to require a special type of processor and can be performed on a general purpose computer.  
Based upon an analysis with respect to the claim as a whole, claims 34-41 do not recite something significantly different than a judicial exception.  Dependent claims set forth additional steps which are more specifically define the considerations and steps of data processing, and do not add additional elements which result in significantly more to the claimed method for the analysis.

Claim Analysis under Category of Mental Processes
Independent Claim 19 is generally directed to a method for determining a range of motion for a knee.   The method is performed with a computer system (Page 1, Para 0001 of the Specification as original filed).  Dependent claims are directed to defining a tibial cutting plane (Claim 22) and a generated surface model (Claim 22).  More specifically, given the guidance of the specification, the claims are directed to a computer implemented method that can be summarized as positioning the tibia and femur in order to determining a range of motion (Claim 19).  If the range of motion is satisfactory, then the implants and implants positions used to predict this range of motion can be implemented in actual arthroplasty (Page 16, Para 0046).
For step 1 of the 101 analysis, the claims are found to be directed to a statutory category of a method stored on a non-transitory medium and/or implemented with a computer system.  It is noted that each of the steps set forth as data processing, and it is noted the claimed steps appear to be instructional steps for determining a range of motion.  Thus, such steps would be found patent ineligible.
For step 2A of the 101 analysis, the judicial exception of the claims are the steps of determining a range of motion.   The step of determining and outputting are instructional steps.  In view of the guidance of the specification, the claim requires a computer system to determine a range of motion.  The judicial exception is a set of instructions for determining and outputting data and appears to fall into the category of Mental Processes, here the claims set forth and rely on being performed in the human mind, or by a human using a pen and paper.  
Recent guidance from the office requires that the judicial exception be evaluated under a second prong to determine whether the judicial exception is practically applied.  In the instant case, the claims do not have an additional element and the result of the analysis is simply determining a range of motion.  The judicial exception requires steps recited at high level of generality and are only stored on a non-transitory, and is not found to be a practical application of the judicial exception as broadly set forth.  
For step 2B of the 101 analysis, the independent claim can be interpreted to encompass additional element of outputting the range of motion, but are found to be the steps of processing data.  As such, the claim does not provide for any additional element to consider under step 2B since is simply requires processing data.  It is noted that in explaining the Alice framework, the Court wrote that "[i]n cases involving software innovations, [the step one] inquiry often turns on whether the claims focus on the specific asserted improvement in computer capabilities or, instead, on a process that qualifies as an abstract idea for which computers are invoked merely as a tool."  The Court further noted that "[s]ince Alice, we have found software inventions to be patent-eligible where they have made non-abstract improvements to existing technological processes and computer technology."  Moreover, these improvements must be specific -- "[a]n improved result, without more stated in the claim, is not enough to confer eligibility to an otherwise abstract idea . . . [t]o be patent-eligible, the claims must recite a specific means or method that solves a problem in an existing technological process."  Here, the steps are recited at a high and general level, the steps of determining a mapping transformation function and determining the range of motion appear to be abstract steps.
With respect to dependent claims 20-24, these claims provide for defining and generating and are considered additional elements.  However, it appears not be a practical application and broadly encompasses the instructions of determining a range of motion.
As indicated in the summary of the judicial exception above and in view of the teachings of the specification, the steps are drawn to data processing.  While the instruction are implemented on a computer, together the steps do not appear to result in significantly more than a means to process data.  In review of the instant specification the methods do not appear to require a special type of processor and can be performed on a general purpose computer.  
Based upon an analysis with respect to the claim as a whole, claims 20-24 do not recite something significantly different than a judicial exception.  Dependent claims set forth additional steps which are more specifically define the considerations and steps of data processing, and do not add additional elements which result in significantly more to the claimed method for the analysis.

Independent Claim 25 is generally directed to a method for determining a range of motion for a knee.   The method is performed with a computer system (Page 1, Para 0001 of the Specification as original filed).  Dependent claims are directed to determine a contact position (Claim 29) and modelling as ellipses (Claim 31).  More specifically, given the guidance of the specification, the claims are directed to a computer implemented method that can be summarized as positioning the tibia and femur in order to determining a range of motion (Claim 25).  If the range of motion is satisfactory, then the implants and implants positions used to predict this range of motion can be implemented in actual arthroplasty (Page 16, Para 0046).
For step 1 of the 101 analysis, the claims are found to be directed to a statutory category of a method stored on a non-transitory medium and/or implemented with a computer system.  It is noted that each of the steps set forth as data processing, and it is noted the claimed steps appear to be instructional steps for determining a range of motion.  Thus, such steps would be found patent ineligible.
For step 2A of the 101 analysis, the judicial exception of the claims are the steps of determining a range of motion.   The step of determining and outputting are instructional steps.  In view of the guidance of the specification, the claim requires a computer system to determine a range of motion.  The judicial exception is a set of instructions for determining and outputting data and appears to fall into the category of Mental Processes, here the claims set forth and rely on being performed in the human mind, or by a human using a pen and paper.  
Recent guidance from the office requires that the judicial exception be evaluated under a second prong to determine whether the judicial exception is practically applied.  In the instant case, the claims do not have an additional element and the result of the analysis is simply determining a range of motion.  The judicial exception requires steps recited at high level of generality and are only stored on a non-transitory, and is not found to be a practical application of the judicial exception as broadly set forth.  
For step 2B of the 101 analysis, the independent claim can be interpreted to encompass additional element of outputting the range of motion, but are found to be the steps of processing data.  As such, the claim does not provide for any additional element to consider under step 2B since is simply requires processing data.  It is noted that in explaining the Alice framework, the Court wrote that "[i]n cases involving software innovations, [the step one] inquiry often turns on whether the claims focus on the specific asserted improvement in computer capabilities or, instead, on a process that qualifies as an abstract idea for which computers are invoked merely as a tool."  The Court further noted that "[s]ince Alice, we have found software inventions to be patent-eligible where they have made non-abstract improvements to existing technological processes and computer technology."  Moreover, these improvements must be specific -- "[a]n improved result, without more stated in the claim, is not enough to confer eligibility to an otherwise abstract idea . . . [t]o be patent-eligible, the claims must recite a specific means or method that solves a problem in an existing technological process."  Here, the steps are recited at a high and general level, the steps of determining a mapping transformation function and determining the range of motion appear to be abstract steps.
With respect to dependent claims 26-32, these claims provide for determining and modelling and are considered additional elements.  However, it appears not be a practical application and broadly encompasses the instructions of determining a range of motion.
As indicated in the summary of the judicial exception above and in view of the teachings of the specification, the steps are drawn to data processing.  While the instruction are implemented on a computer, together the steps do not appear to result in significantly more than a means to process data.  In review of the instant specification the methods do not appear to require a special type of processor and can be performed on a general purpose computer.  
Based upon an analysis with respect to the claim as a whole, claims 26-32 do not recite something significantly different than a judicial exception.  Dependent claims set forth additional steps which are more specifically define the considerations and steps of data processing, and do not add additional elements which result in significantly more to the claimed method for the analysis.

Independent Claim 33 has been amended and is generally directed to a method for determining a range of motion of the knee.   The method is performed with a computer system (Page 1, Para 0001 of the Specification as original filed).  Dependent claims are directed to using a surface model (Claim 34) and generating a tibial plane (Claim 35).  More specifically, given the guidance of the specification, the claims are directed to a computer implemented method that can be summarized as positioning the tibia and femur in order to determining a range of motion (Claim 33).  If the range of motion is satisfactory, then the implants and implants positions used to predict this range of motion can be implemented in actual arthroplasty (Page 16, Para 0046).
For step 1 of the 101 analysis, the claims are found to be directed to a statutory category of a method stored on a non-transitory medium and/or implemented with a computer system.  It is noted that each of the steps set forth as data processing, and it is noted the claimed steps appear to be instructional steps for determining a range of motion.  Thus, such steps would be found patent ineligible.
For step 2A of the 101 analysis, the judicial exception of the claims are the steps of determining a range of motion.   The step of determining and outputting are instructional steps.  In view of the guidance of the specification, the claim requires a computer system to determine a range of motion.  The judicial exception is a set of instructions for determining and outputting data and appears to fall into the category of Mental Processes, here the claims set forth and rely on being performed in the human mind, or by a human using a pen and paper.  
Recent guidance from the office requires that the judicial exception be evaluated under a second prong to determine whether the judicial exception is practically applied.  In the instant case, the claims do not have an additional element and the result of the analysis is simply determining a range of motion.  The judicial exception requires steps recited at high level of generality and are only stored on a non-transitory, and is not found to be a practical application of the judicial exception as broadly set forth.  
For step 2B of the 101 analysis, the independent claim can be interpreted to encompass additional element of outputting the range of motion, but are found to be the steps of processing data.  As such, the claim does not provide for any additional element to consider under step 2B since is simply requires processing data.  It is noted that in explaining the Alice framework, the Court wrote that "[i]n cases involving software innovations, [the step one] inquiry often turns on whether the claims focus on the specific asserted improvement in computer capabilities or, instead, on a process that qualifies as an abstract idea for which computers are invoked merely as a tool."  The Court further noted that "[s]ince Alice, we have found software inventions to be patent-eligible where they have made non-abstract improvements to existing technological processes and computer technology."  Moreover, these improvements must be specific -- "[a]n improved result, without more stated in the claim, is not enough to confer eligibility to an otherwise abstract idea . . . [t]o be patent-eligible, the claims must recite a specific means or method that solves a problem in an existing technological process."  Here, the steps are recited at a high and general level, the steps of determining a mapping transformation function and determining the range of motion appear to be abstract steps.
With respect to dependent claims 34-41, these claims provide for determining and generating are considered additional elements.  However, it appears not be a practical application and broadly encompasses the instructions of determining a range of motion.
As indicated in the summary of the judicial exception above and in view of the teachings of the specification, the steps are drawn to data processing.  While the instruction are implemented on a computer, together the steps do not appear to result in significantly more than a means to process data.  In review of the instant specification the methods do not appear to require a special type of processor and can be performed on a general purpose computer.  
Based upon an analysis with respect to the claim as a whole, claims 34-41 do not recite something significantly different than a judicial exception.  Dependent claims set forth additional steps which are more specifically define the considerations and steps of data processing, and do not add additional elements which result in significantly more to the claimed method for the analysis.

Allowable Subject Matter
Claim(s) 19-41 lack a prior art rejection, but would be allowable if the claims were amended to address the pending 35 U.S.C. § 101 rejection and Double Patenting rejections.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Parisi et al. (U.S. Patent Application 2012/0101585 A1) – Parisi teaches an orthopaedic tibial prosthesis includes a tibial baseplate sized and shaped to cover substantially all of a resected proximal tibial surface, and a tibial bearing component sized to leave a posteromedial portion of the tibial baseplate exposed when the tibial bearing component is mounted to the baseplate. The exposed posteromedial portion of the tibial baseplate includes a chamfered profile which cooperates with a correspondingly chamfered profile at a posteromedial edge of the tibial bearing component to create a substantially continuous chamfer extending from the resected tibial surface to the medial articular surface of the tibial bearing component. Advantageously, this chamfer leaves an absence of material (i.e., a relief or void) at the posteromedial edge of the tibial prosthesis, thereby enabling deep flexion of the prosthesis without impingement between the tibial prosthesis and adjacent anatomic tissues or prosthetic structures.
Mahfouz (U.S. Patent Application 2011/0305379 A1) – Mahfouz teaches a method of designing a prosthetic implant. Exemplary methods may include developing a three-dimensional model of an anatomic feature from one or more two-dimensional images. The three-dimensional model may include a plurality of radii of curvature representing the shape of respective portions of a contact surface. In some exemplary embodiments, three-dimensional models associated with a large number members of a population may be utilized to create templates for prosthetic implants. A three-dimensional model of an anatomic feature of a patient may be compared to the available templates, and a suitable template may be tested by virtually implanting the template on the three-dimensional model of the patient's anatomical feature. In some embodiments, a patient's three-dimensional model for which a suitable pre-made template is not available may be used to customize a pre-made template to design a suitable implant.
Pavlovskaia et al. (U.S. Patent Application 2011/0282473 A1) – Pavlovskaia teaches a custom arthroplasty guide and a method of manufacturing. The guide manufactured includes a mating region configured to matingly receive a portion of a patient bone associated with an arthroplasty procedure for which the custom arthroplasty guide is to be employed. The mating region includes a surface contour that is generally a negative of a surface contour of the portion of the patient bone. The surface contour of the mating region is configured to mate with the surface contour of the portion of the patient bone in a generally matching or interdigitating manner when the portion of the patient bone is matingly received by the mating region. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELENE C BOR whose telephone number is (571)272-2947. The examiner can normally be reached Mon - Fri 10:30 - 6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on (571) 270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Helene Bor/Examiner, Art Unit 3793                                                                                                                                                                                             /Bill Thomson/Supervisory Patent Examiner, Art Unit 3793